McMILLAN, Judge.
This court informed the appellant’s counsel on January 4,1987, that he had not filed *1376a brief as required by the Alabama Rules of Appellate Procedure. No brief has been filed. The appellant is constitutionally entitled to effective assistance of counsel, including the filing of an appellate brief, on the first appeal of right. Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985). This cause is remanded to the trial court with instructions to appoint new appellate counsel.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.-